962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Horace OXENDINE, Defendant-Appellant.
No. 92-6142.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 15, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-89-16-3-BR, CA-91-95-3-CIV-BR)
Horace Oxendine, Appellant Pro Se.
Robert Daniel Boyce, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Horace Oxendine appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Oxendine, Nos.  CR-89-16-3-BR, CA-91-95-3-CIV-BR (E.D.N.C. Jan. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that this § 2255 motion, which is Oxendine's third, could have been properly dismissed as an abuse of the writ for Oxendine's failure to raise this claim in his previous § 2255 motions.  See 28 U.S.C. foll. § 2255, Rule 9(a)